Representative Bob Teague State Capitol Little Rock, AR  72201
RE:  HB 1086 Levy of Tax on Cigarette Papers
Dear Representative Teague:
This opinion is entered in response to your question, stated substantially as follows:
   House Bill 1086 would levy an excise tax on the sale of cigarette paper.  How many votes of each house of the General Assembly does it take to levy the tax?
The answer to your question is that it will take the votes of a majority of the members of each House of the General Assembly to levy the tax in HB 1086.
This matter is controlled by Article 5, Section 37 and 38 of the Arkansas Constitution.  The majority of the members of each House of the General Assembly may vote to enact a law, except that a three-fourths vote is required where a bill would increase an existing property, excise privilege or personal tax. HB 1086 levies a new excise tax.  There is currently an excise tax on tobacco products (Ark. Stat. Ann. 84-4507, Supp. 1985), but the definition of tobacco products does not include cigarette papers. Ark. Stat. Ann. 84-4502(p). Because HB 1086 would levy a new excise tax on cigarette papers, a simple majority of votes from each House of the General Assembly is required for its passage.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Mary B. Stallcup.